Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15 (D) Of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): December 31, 2007 Alaska Pacific Bancshares, Inc. (Exact name of registrant as specified in its charter) Alaska 0-26003 92-0167101 State or other jurisdiction Commission I.R.S. Employer of incorporation File Number Identification No. 2094 Jordan Avenue, Juneau, Alaska (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code): (907) 789-4844 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.133-4(c)) Item 2.02 Results of Operations and Financial Condition On March 19, 2008, Alaska Pacific Bancshares, Inc. issued its earnings release for the quarter ended December 31, 2007. A copy of the earnings release is attached hereto as Exhibit 99.1, which is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1 Press Release of Alaska Pacific Bancshares, Inc. March 19, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALASKA PACIFIC BANCSHARES, INC. DATE: March 19, 2008 By: /s/Julie M. Pierce Senior Vice President and Chief Financial Officer 3 Exhibit 99.1 4 News Release For Immediate Release ALASKA PACIFIC REPORTS FOURTH QUARTER AND ANNUAL EARNINGS FOR 2007 JUNEAU, Alaska, March 19, 2008 Alaska Pacific Bancshares, Inc. (OTCBB: AKPB) (Company), the parent company of Alaska Pacific Bank, announced its fourth quarter and annual results for the periods ended December 31, 2007. Net income for the year ended December 31, 2007 was $922,000, or $1.40 per diluted share. This represents a 13.1% decrease compared with $1.1 million ($1.63 per diluted share) earned in 2006. For the fourth quarter, net income was $187,000, or $.28 per diluted share, a 54.3% decrease from $409,000 ($.63 per diluted share) in the fourth quarter of 2006. Net interest income increased $551,000 (6.5%) to $9.1 million in 2007 compared to 2006, reflecting a 5.3% increase in average loans. The net interest margin on average earning assets was 5.32% for 2007 compared with 5.13% in 2006. Loans (excluding loans held for sale) were $165.5 million at December 31, 2007, an increase of 2.9% from last quarter and 4.4% from a year ago, reflecting steady loan demand. Deposits at December 31, 2007 were $149.4 million, a $5.0 million (3.2%) decrease from last quarter, and a $4.2 million or 2.9% increase from a year ago. Loan growth during the fourth quarter of 2007 was funded by a $6.2 million increase in Federal Home Loan Bank advances. Nonperforming loans at December 31, 2007 were $323,000 compared with $114,000 last quarter and zero a year ago. Net loan chargeoffs for 2007 were $63,000 compared with $32,000 in 2006. The provision for loan losses decreased to $180,000 in 2007 from $250,000 in 2006, reflecting managements assessment of risks in the loan portfolio. Gains on sale of loans in 2007 increased to $311,000 compared with $255,000 in 2006 as a result of improved mortgage production and an increase in the portion sold in the secondary market. Noninterest expense for 2007 was $8.7 million, a 13.2% increase from 2006, and the reason for the decline in net income. This increase was comprised of higher occupancy costs related to the amortization of leasehold improvement from the Nugget Office remodel, and higher compensation and benefit costs. In addition to annual salary increases, compensation and benefit costs increased as a result of the addition of retail staff positions, transitional staffing and recruitment expense, increased medical insurance costs, and the recording of stock option plan compensation expense in accordance with SFAS123R  Accounting for Stock Based Compensation. As previously announced, the Company declared a regular quarterly dividend of $.10 per share that was paid on February 22, 2008, to shareholders of record as of February 11, 2008. 5 Forward-Looking Statements Certain matters in this news release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among others, expectations of the business environment in which the Company operates, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding the Company's mission and vision. These forward-looking statements are based upon current management expectations, and may, therefore, involve risks and uncertainties. The Company's actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements due to a wide range of factors including, but not limited to, the general business environment, interest rates, the economy in Southeast Alaska, the real estate market, competitive conditions between banks and non-bank financial services providers, regulatory and accounting changes, and other risks detailed in the Company's reports filed with the Securities and Exchange Commission. Contact: Julie M. Pierce Craig E. Dahl Senior Vice President and CFO or President and CEO 907-790-5135 907-790-5101 6 Alaska Pacific Bancshares, Inc. Financial Highlights (Unaudited) Year and Fourth Quarter 2007 (dollars in thousands, except per-share amounts) Year Ended December 31, 2007 2006 Condensed Income Statement: Interest income $ 13,078 $ 11,913 Interest expense (3,996 ) (3,382 ) Net interest income 9,082 8,531 Provision for loan losses (180 ) (250 ) Gain on sale of loans 311 255 Other noninterest income 1,015 1,047 Branch closure costs - (113 ) Other noninterest expense (8,716 ) (7,701 ) Net income before income tax 1,512 1,769 Income tax expense (590 ) (708 ) Net income $ 922 $ 1,061 Earnings per share: Basic $ 1.45 $ 1.71 Diluted 1.40 1.63 Performance Ratios: Return on average equity 5.09 % 6.23 % Return on average assets 0.51 0.60 Yield on average earning assets 7.67 7.16 Cost of average interest-bearing liabilities 2.99 2.56 Interest rate spread 4.68 4.60 Net interest margin on: Average earning assets 5.32 5.13 Average total assets 4.99 4.83 Efficiency ratio (a) 86.32 80.40 Average balances: Loans $ 162,575 $ 154,352 Earning assets 170,588 166,307 Assets 181,972 176,444 Interest-bearing deposits 118,369 118,153 Total deposits 144,555 143,055 Interest-bearing liabilities 133,769 131,882 Shareholders' equity 18,119 17,037 Average shares outstanding: Basic 634,647 621,774 Diluted 661,026 649,952 7 Three Months Ended December 31, September 30, December 31, 2007 2007 2006 Condensed Income Statement: Interest income $ 3,285 $ 3,353 $ 3,227 Interest expense (982 ) (992 ) (946 ) Net interest income 2,303 2,361 2,281 Provision for loan losses (45 ) (45 ) (45 ) Gain on sale of loans 51 92 116 Other noninterest income 253 267 243 Noninterest expense (2,236 ) (2,274 ) (1,913 ) Net income before income tax 326 401 682 Income tax expense (139 ) (152 ) (273 ) Net income $ 187 $ 249 $ 409 Earnings per share: Basic $ .29 $ .39 $ .65 Diluted .28 .38 .63 Performance Ratios: Return on average equity 4.05 % 5.48 % 9.37 % Return on average assets 0.41 0.54 0.91 Yield on average earning assets 7.60 7.76 7.65 Cost of average interest-bearing liabilities 2.94 3.01 2.83 Interest rate spread 4.66 4.75 4.82 Net interest margin on: Average earning assets 5.33 5.46 5.41 Average total assets 5.00 5.10 5.08 Efficiency ratio (a) 87.48 86.53 75.79 Average balances: Loans $ 163,965 $ 164,932 $ 154,876 Earning assets 172,825 172,915 168,738 Assets 184,397 185,297 179,637 Interest-bearing deposits 120,434 118,911 121,834 Total deposits 148,761 149,200 148,231 Interest-bearing liabilities 133,577 131,776 133,670 Shareholders' equity 18,473 18,173 17,464 Average shares outstanding: Basic 639,397 633,697 626,170 Diluted 660,636 661,316 652,518 8 December 31, September 30, December 31, 2007 2007 2006 Balance sheet data: Total assets $ 187,482 $ 185,220 $ 178,923 Loans, before allowance 165,506 160,800 158,597 Loans held for sale 2,920 1,390 519 Investment securities 3,913 4,092 5,288 Total deposits 149,367 154,329 145,201 Federal Home Loan Bank advances 17,076 10,898 14,062 Shareholders' equity 18,669 18,278 17,705 Shares outstanding (b) 653,009 642,609 639,809 Book value per share $ 28.59 $ 28.44 $ 27.67 Asset quality: Allowance for loan losses $ 1,783 $ 1,734 $ 1,666 Allowance as a percent of loans 1.08 % 1.08 % 1.05 % Nonaccrual loans $ 323 $ 114 $ - Total nonperforming assets 323 114 - Net chargeoffs (recoveries) for quarter (3 ) 49 (2 ) Net chargeoffs for year 63 66 32 (a) Noninterest expense, excluding branch closure costs, divided by the sum of net interest income and noninterest income, excluding gains on sale of loans or securities. (b) Excludes only treasury stock. 9
